DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, figure 1, 3, claims 1-5, 16-18, 21-24 in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that Species B, J, K, L, M, Q, N, O, P, should be examined with Species A based on there wouldn’t be a serious search burden to search the non-elected species with the elected species. The examiner acknowledges species B, (figure 4a-g, claims 6-8) would be able to be search with the elected species since the scope and search of a line-compression feature of a wire can overlap with a plate. However, the species J, K, L, M, Q, N, O, P, comprise distinct features that will require further consideration/search. The feature with respect to a different base with a cutout can have different uses and therefore require further searches. The additional structure to the line-compression feature with respect to the Species L, M, Q, N, O, P all require further search strategies and are would be a further search burden. Therefore, the examiner will acknowledge Species A and B can be combined to one Species, however, species J, K, L, M, Q, N, O, P, remain distinct and separate. Claims 1-8, 16-18, 21-24 will be examined to be read on the elected species A/B figure 1, 3, 4a-g. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15, 19, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 states in line 4 “the curved wire ends”. It can be inherent that a curved wire will have ends but for clarity purposes, and to avoid antecedent issue, the limitation should define “a first end of the curved wire and a second end of the curved of the wire” or in a similar manner. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-18, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a base providing the support" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the support is a structural feature or a verb. For examination purpose, the citation will be examined as “a base providing support” to specifically define that the base provide a supportive characteristics.
Claim 8 recites the limitation in lines 1-2 “the plate having the semicircular shape or the rectangular shape has a tapered thickness”. However, claim 8 is dependent off of claim 7 which states in lines 1-2 “the plate having the semicircular shape or the rectangular shape has a uniform thickness”. It is unclear how the plate can have the uniform thickness of claim 7, and the tapered thickness in claim 8. For examination purposes, claim 8 will be examined as being dependent off of claim 6 in order for clarity purposes. 
Claim 21 recites the limitation "a base providing the support" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the support is a structural feature or a verb. For examination purpose, the citation will be examined as “a base providing support” to specifically define that the base provide a supportive characteristics.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 16-18, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,690,610 to Ito.
As to claim 1, Ito discloses a line-compression patch configured to achieve hemostasis in a living body, the line-compression patch (figure 1) comprising a line-compression feature (3, figure 1) extruding out toward a patient contact surface, a base (1, figure 1) providing the support to the line-compression feature, and a patch feature (2) that provides stability to the line-compression patch by adhering to the patient contact surface (col. 3 ll. 55-63). Of note, the other embodiments of the pad can also read on the claims of record. 
As to claim 5, Ito discloses the line-compression feature is a rectangular shaped -rod (figure 1-3, col. 4 ll. 7-12). The pad, and/or the different layers of the pad can read on a rectangular rod. 
As to claim 6, Ito discloses the line-compression feature is a plate having a semi-circular or rectangular shape (figure 1-3, col. 4 ll. 7-12). Based on the different sizes and shapes of the pad, the pad can read on the plate as claimed. 
As to claim 7, Ito discloses the plate having the semicircular shape or the rectangular shape has a uniform thickness (figure 2, col. 4 ll. 7-12)
As to claim 8, Ito discloses the plate having the semicircular shape or the rectangular shape has a tapered thickness, and wherein the tapered thickness comprises a thickness at a base of the plate that is greater than a thickness of the plate an edge of the plate, and wherein the edge of the plate extrudes out towards the patient contact surface (figure 3). 
As to claim 16, Ito discloses an adhesion cover (12), the adhesion cover configured to cover the adhesion feature until the patch feature is ready to be adhered to the patient (col. 5 ll. 55-64).
As to claim 17, Ito discloses the patch feature includes a pair of adhesive features arranged on each side of the line-compression feature (2, figure 1, or, figure 16). The two sides of adhesive layer 2 opposite the pad can be the pair of adhesive features. 
As to claim 18, Ito discloses the line-compression feature and the base are fixed to the patch feature (figure 1, col. 3 ll. 55-63).
As to claim 21, Ito discloses a method of achieving hemostasis in a living body, the method comprising: placing a line-compression patch (figure 1) on a wound channel of the living body (col. 4 ll. 4-14), the line-compression patch including a line-compression feature (3)  extruding out towards a patient contact surface, a base providing (1) the support to the line-compression feature; and a patch feature (2) that provides stability to the line-compression patch by adhering to the patient contact surface (col. 3 ll. 55-62, col. 6 ll. 15-24); and achieving hemostasis with the line-compression patch (col. 6 ll. 25-45).
As to claim 22, Ito discloses placing the line-compression patch on the wound channel by pressing the line-compression feature against a target area of a patient and placing the patch feature flat against the patient's skin (col. 6 ll. 25-45, figure 5).
Claims 1, 2, 6, 16, 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,074,356 to Starkey.
As to claim 1, Starkey discloses a line-compression patch capable to achieve hemostasis in a living body (col. 5 ll. 61-65, the pressure can achieve hemostasis, the line-compression patch (10, figure 1) comprising a line-compression feature (24, 14 figure 1, the combination of the cantilever and the spring can be the line-compression feature) extruding out toward a patient contact surface, a base (22, figure 1) providing the support to the line-compression feature, and a patch feature (12) that provides stability to the line-compression patch by adhering to the patient contact surface (col. 9 ll. 8-10). 
As to claim 2, Starkey discloses the line-compression feature is a curved wire having a peak configuration to be in alignment with patient’s vein or wound channel (figure 1,2). The spring wire curves to have the peak where the cantilever element 14 is located. This element can be in alignment with the vein or wound channel (col. 9 ll. 25-41)
As to claim 6, Starkey discloses the line-compression feature is a plate having a semi-circular or rectangular shape (figure 4). 
As to claim 16, Starkey discloses an adhesion cover (26), the adhesion cover configured to cover the adhesion feature until the patch feature is ready to be adhered to the patient. 
As to claim 18, Starkey discloses the line-compression feature and the base are fixed to the patch feature (figure 1, col. 8 ll. 59- col. 9 ll. 7).
Claims 1, 2, 21, 24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2007/0198052 to Ben-David.
As to claim 1, Ben-David discloses a line-compression patch capable to achieve hemostasis in a living body (paragraph 10), the line-compression patch (10, figure 1,) comprising a line-compression feature (20, figure 1) extruding out toward a patient contact surface, a base (30a,b, figure 1) providing the support to the line-compression feature, and a patch feature (33a,b,c,d) that provides stability to the line-compression patch by adhering to the patient contact surface (paragraph 96). 
As to claim 2, Ben-David discloses the line-compression feature is a curved wire (22) having a peak (27, figure 3a-c) configuration to be in alignment with patient’s vein or wound channel (figure 3, paragraph 101). 
As to claim 21, Ben-David discloses a method of achieving hemostasis in a living body, the method comprising: placing a line-compression patch (10, figure 1) on a wound channel of the living body (paragraph 98,99), the line-compression patch including a line-compression feature (20) extruding out towards a patient contact surface, a base providing (30a,b) the support to the line-compression feature; and a patch feature (33a-d) that provides stability to the line-compression patch by adhering to the patient contact surface (paragraph 96); and achieving hemostasis with the line-compression patch (paragraph 107-109).
As to claim 24, Ben-David discloses the wound channel is at a femoral vein access site after cardiac ablation, a left atrial appendage closure, or a mitral valve repair by percutaneous catheter procedure (paragraph 147, 55). The vein can be a femoral vein access site, or a site that is access to the femoral vein. The large saphenous vein does access the femoral vein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0198052 to Ben-David in view of U.S. Patent 3,411,505 to Nobis.
As to claim 3, Ben-David discloses the curved wire has a distance between the curved wire ends on the base of approximately 10mm to approximately 50 mm, and a distance from the base to the peak of approximately 3 mm to approximately 20 mm (paragraph 94, 100, 108) but is silent about the material of the curved wire. Ben-David discloses the ranges of the space between the bars and wound which will allow the device to be able to read on the claimed limitations. The ranges will allow for similar sized wounds and devices for access into the wounds. If it would not be inherent that Ben-David would read on the claimed ranges, it would have been obvious to one of ordinary skill in the end art before the effective filing date to have the distance between the curved wire ends be 10-50mm and the base to the peak be between 3-20mm since it has been that where the general conditions of a claim are known discovering the optimum, or workable ranges involves routine skill in the art. 
Nobis teaches a similar device (devices for stopping blood flow, abstract) having a curved wire made from  stainless steel, nickel titanium (NiTi) alloy, Elgiloy, polypropylene, polyethylene, or polyethylene terephthalate (PET) (col. 3 ll.45-54) for the purpose of adapting to peculiarities of the artery while still applying uniform pressure to the blood vessel. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the curved wire of Ben-David be made from stainless steel as taught by Nobis in order for adapting to peculiarities of the artery while still applying uniform pressure to the blood vessel.
As to claim 4, with the device of Ben-David and Nobis above, Ben-David discloses a tubular element (225) or a portion of a tubular element having a different texture and material than the curved wire and configured to be placed over the curved wire (paragraph 126). Of note, Nobis further teaches a tubular element (17).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,690,610 to Ito.
As to claim 23, Ito discloses removing the line-compression patch after the achieving of hemostasis (col. 6 ll. 40-45). The adhesive is removed and therefore the patch is removed since the adhesive is the mechanism for attaching the patch to the patient. Ito discloses the adhesive can be removed after hemostasis is achieved to prevent contamination by bleeding can occur. If it is in not inherent that Ito would disclose removing the patch after achieving hemostasis, it would have been obvious to remove the patch when the adhesive is removed in order to prevent any potential contamination after the hemostasis is complete. 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,690,610 to Ito in view of U.S. Patent Publication 2007/0198052 to Ben-David.
As to claim 24, Ito discloses the would channel is at a femoral vein access site (col. 8 ll. 62-67) but is silent about the access site is after cardiac ablation, a left atrial appendage closure, or a mitral valve repair by percutaneous catheter procedure.
Ben-David teaches a similar method (method for maintaining pressure on a blood vessel, abstract) having an access site after cardiac ablation, a left atrial appendage closure, or a mitral valve repair by percutaneous catheter procedure (paragraph 147) for the purpose of closing of an access site for a suitable medical procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the access site of Ito be used after a cardiac ablation, a left atrial appendage closure, or a mitral valve repair by percutaneous catheter procedure as taught by Ben-David in order for losing of an access site for a suitable medical procedure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2015/0327869 to Harren discloses a similar device readable on or capable to render obvious the claims of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771